DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roetker (US 2017/0022648 cited in IDS).
Regarding claim 1, Roetker figures 1 and 4 teach a method of operating a washing machine appliance, the washing machine appliance having a drum (120) positioned within a tub (122), the drum defining a wash chamber (121) for receipt of articles for washing and sanitizing, the method comprising:
 performing a rinse cycle, the rinse cycle comprising: 
filling the tub with a first cold water rinse volume to a first predetermined fill level; [Step 230]
adding a volume of sanitizing additive to the tub and performing a first agitation cycle for a first predetermined time period after filling the tub with the first cold water rinse volume and adding the volume of sanitizing additive to the tub, wherein the first cold water rinse volume and the sanitizing additive are mixed during the first agitation cycle to form a sanitizing liquor.[0049][S223]
draining the sanitizing liquor from the tub after performing the first agitation cycle; [S224]
performing a first extraction cycle after draining the sanitizing liquor from the tub; [S226]
filling the tub with a second cold water rinse volume to a second predetermined fill level; [S240]

draining the second cold water rinse volume from the tub after performing the second agitation cycle; [S242] and 
performing a second extraction cycle after draining the second cold water rinse volume from the tub; whereby the washing machine appliance and articles therein are sanitized.[S244][0021]
Roetker teaches step 230 may include may have detergent or additive with the cold water volume.[0053]   Roetker further teaches the oxidizing agent is or includes sodium percarbonate, such as between approximately 30 and approximately 50 percent sodium percarbonate.  In exemplary embodiments when the additive is added to the tub 122, the oxidizing agent may be greater than or equal to 0.3 grams per liter of wash fluid within the tub 122.  Further, in exemplary embodiments, the additive may further include, for example, a bleach activator component such as sodium nonanoyloxybenzenesulfonate (NOBS), tetraacetylethylenediamine (TAED), or decanoyloxybenzoic acid (DOBA).  In exemplary embodiments, the additive may include between approximately 1% and approximately 7% bleach activator.  Suitable commercially available additives include, for example, OxiClean.RTM.  products and Clorox 2.RTM.  products thereby reading on adding a volume of sanitizing additive to the tub and performing a first agitation cycle for a first predetermined time period after filling the tub with the first cold water rinse volume and adding the volume of sanitizing additive to the tub, wherein the first cold water rinse volume and the sanitizing additive are mixed during the first agitation cycle to form a sanitizing liquor.[0049]
Roetker teaches in some embodiments, methods 200 may further include, for example, the step of performing a fourth agitation cycle for a predetermined time period.  Such step may, for example, occur after step 240 thereby reading on performing a second agitation cycle for a second predetermined time period after filling the tub with the second cold water rinse volume.[0057]
Regarding claim 3, Roetker teaches the predetermined fill level may be between approximately 0.4 and approximately 1.0 gallons per pound of articles within the tub 122.  In some embodiments, the 
Regarding claim 4, Roetker teaches In exemplary embodiments when the additive is added to the tub 122, the oxidizing agent may be greater than or equal to 0.3 grams per liter of wash fluid within the tub 122 thereby reading on the volume of sanitizing additive is between about two milliliters and about four milliliters per liter of the first cold water rinse volume.[0049]
Regarding claim 5, Roetker teaches the predetermined time period may be between approximately 5 minutes and approximately 20 minutes, such as between approximately 5 and approximately 15 minutes thereby reading on the first predetermined time period for performing the first agitation cycle is at least about fifteen minutes.[0054]
Regarding claim 6, Roetker teaches the fourth agitation cycle may for example be performed in accordance with the variables of the first, second or third agitation cycles as discussed above.  In exemplary embodiments, the predetermined time period may for example be between approximately 1 minute and approximately 5 minutes thereby reading on the second predetermined time period is less than the first predetermined time period.[0057]
Regarding claim 7, Roetker figure 4 teaches Steps 210 –S220 of performing a wash cycle prior to the rinse cycle.[0035-0042]
Regarding claim 8, Roetker teaches the temperature of a cold water volume, may for example be approximately 50 degrees Fahrenheit thereby reading on the first cold water rinse volume and the second cold water rinse volume are each at a temperature of between about 35 degrees Fahrenheit and about 60 degrees Fahrenheit.[0033]
Regarding claim 9, Roetker teaches Method 200 may further include, for example, the step 242 of draining water (as well as detergent and additive) from the tub 122 thereby suggesting adding a volume of a second additive after performing the first extraction cycle and before performing the second agitation cycle.[0058]
Regarding claim 11, Roetker figures 1 and 4 teach a method of operating a washing machine appliance, the washing machine appliance having a drum (120) positioned within a tub (122), the drum defining a wash chamber (121) for receipt of articles for washing and sanitizing, the method comprising: 
performing a rinse cycle, 
the rinse cycle comprising: 
filling the tub with a cold water rinse volume to a predetermined fill level; [S230]
adding a volume of sanitizing additive to the tub; [0049][S232] 
performing an agitation cycle for a predetermined time period after filling the tub with the cold water rinse volume and adding the volume of sanitizing additive to the tub, [S232]
wherein the cold water rinse volume and the sanitizing additive are mixed during the agitation cycle to form a sanitizing liquor; 
draining the sanitizing liquor from the tub after performing the agitation cycle;[S224] and 
performing an extraction cycle after draining the sanitizing liquor from the tub;[[S226] 
whereby the washing machine appliance and articles therein are sanitized.
Roetker teaches step 230 may include may have detergent or additive with the cold water volume.[0053]   Roetker further teaches the oxidizing agent is or includes sodium percarbonate, such as between approximately 30 and approximately 50 percent sodium percarbonate.  In exemplary embodiments when the additive is added to the tub 122, the oxidizing agent may be greater than or equal to 0.3 grams per liter of wash fluid within the tub 122.  Further, in exemplary embodiments, the additive may further include, for example, a bleach activator component such as sodium nonanoyloxybenzenesulfonate (NOBS), tetraacetylethylenediamine (TAED), or decanoyloxybenzoic acid (DOBA).  In exemplary embodiments, the additive may include between approximately 1% and approximately 7% bleach activator.  Suitable commercially available additives include, for example, OxiClean.RTM.  products and Clorox 2.RTM.  products thereby reading adding a volume of sanitizing additive to the tub; performing an agitation cycle for a predetermined time period after filling the tub with the cold water rinse volume and adding the volume of sanitizing additive to the tub, wherein the cold 
Regarding claim 13, Roetker teaches the predetermined fill level may be between approximately 0.4 and approximately 1.0 gallons per pound of articles within the tub 122.  In some embodiments, the predetermined fill level may be between approximately 3 and approximately 7 gallons thereby reading on  the first predetermined fill level and the second predetermined fill level are each between about one gallon and two and a half gallons per pound of articles in the wash chamber.[0060]
Regarding claim 14, Roetker teaches In exemplary embodiments when the additive is added to the tub 122, the oxidizing agent may be greater than or equal to 0.3 grams per liter of wash fluid within the tub 122 thereby reading on the volume of sanitizing additive is between about two milliliters and about four milliliters per liter of the first cold water rinse volume.[0049]
Regarding claim 15, Roetker teaches the predetermined time period may be between approximately 5 minutes and approximately 20 minutes, such as between approximately 5 and approximately 15 minutes thereby reading on the first predetermined time period for performing the first agitation cycle is at least about fifteen minutes.[0054]
Regarding claim 16, Roetker figure 4 teaches Steps 210 –S220 of performing a wash cycle prior to the rinse cycle.[0035-0042]
Regarding claim 17, Roetker teaches the temperature of a cold water volume, may for example be approximately 50 degrees Fahrenheit thereby reading on the first cold water rinse volume and the second cold water rinse volume are each at a temperature of between about 35 degrees Fahrenheit and about 60 degrees Fahrenheit.[0033]
Regarding claim 18, Roetker teaches Method 200 may further include, for example, the step 242 of draining water (as well as detergent and additive) from the tub 122 thereby suggesting adding a volume of a second additive after performing the first extraction cycle and before performing the second agitation cycle.[0058]
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roetker (US 2017/0022648 cited in IDS), as applied to claims 1 and 11, respectively, and in further view of Wong (US 2008/0095660).
Regarding claims 2 and 12, Roetker is silent to a recirculation pump.
Wong is directed towards a washing machine wherein the liquid in the chamber 28 maybe recirculated through the pump 44 and the recirculation conduit 48 during the liquid introduction step 108 and the drum rotation step.[0037]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to activate a recirculation pump during at least a portion of the first agitation cycle whereby the recirculation pump circulates the sanitizing liquor within a fluid distribution system of the washing machine appliance during at least a portion of the first agitation cycle to sufficiently treat the articles inside the washing machine.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roetker (US 2017/0022648 cited in IDS), as applied to claim 1, and in further view of Uchiyama (US 2019/0169778).
Regarding claim 10, Roetker teaches in figure 4, teaches the rinse steps of filling the tub with a cold water volume, performing an agitation cycle, and draining the cold water volume from the tub after the agitation cycle in steps S230-S224.
Roetker is silent to a pre-rinse cycle.
Uchiyama is directed towards a washing machine wherein figure 7 teaches a pre-rinse step S14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a pre-rinse step as taught in Uchiyama as an effective method for cleaning articles within the washing machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711